     WRIGHT, FINLAY & ZAK, LLP
 1
     Ace C. Van Patten, Esq.
 2   Nevada Bar No. 0050
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 11731
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     avanpatten@wrightlegal.net
 6   rhernandez@wrightlegal.net
 7   Attorneys for Defendant, Select Portfolio Servicing, Inc.

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
10   CECILIA M. BARO,                                    Case No.: 2:18-cv-01473-RFB-VCF

11                  Plaintiff,                           STIPULATION TO EXTEND
                                                         DEADLINE TO FILE RESPONSIVE
12          vs.                                          PLEADING
13
     TRANS UNION, LLC, AND SELECT                        (FIRST REQUEST)
14   PORTFOLIO SERVICING, INC.,
15                  Defendants.
16
17          Plaintiff, Cecilia M. Baro (“Plaintiff”), and Defendant, Select Portfolio Servicing, Inc.

18   (“SPS”) (collectively the “Parties”), by and through their counsel of record, hereby stipulate and

19   agree as follows:

20          On October 2, 2018, Plaintiff filed her First Amended Complaint [ECF No. 8]. SPS was

21   served with Plaintiff’s First Amended Complaint on October 3, 2018. The Parties have

22   discussed extending the deadline for SPS to respond to the complaint. Based on the above

23   service, SPS’s answer or responsive pleading is due on or before October 24, 2018.

24          WHEREAS, the Parties hereby stipulate and agree to extend the deadline for SPS to file

25   its responsive pleading by two weeks to November 7, 2018.

26   ///

27   ///

28   ///




                                                Page 1 of 2
 1          This is the first stipulation for extension of time for SPS to file its response to Plaintiff’s
 2   First Amended Complaint. The parties request this extension in order to explore the claims of
 3   the case and discuss possible resolution. The extension is requested in good faith and is not for
 4   purposes of delay or prejudice to any other party.
 5
 6    DATED this 23rd day of October, 2018.                 DATED this 23rd day of October, 2018.
 7    WRIGHT, FINLAY & ZAK, LLP                             HAINES& KRIEGER, LLC

 8    /s/ Ramir M. Hernandez                                /s/ David H. Krieger
      Ace C. Van Patten, Esq.                               David H. Krieger, Esq.
 9
      Nevada Bar No. 0050                                   Nevada Bar No. 9086
10    Ramir M. Hernandez, Esq.                              8985 S. Eastern Avenue, Suite 350
      Nevada Bar No. 11731                                  Henderson, Nevada 89123
11    7785 W. Sahara Ave., Suite 200                        Attorney for Plaintiff, Cecilia M. Baro
      Las Vegas, NV 89117
12
      Attorneys for Defendant, Select Portfolio
13    Servicing, Inc.

14
15
16                                                          IT IS SO ORDERED:
17
18                                                          ___________________________________
                                                            UNITED STATES MAGISTRATE JUDGE
19                                                                     10-23-2018
                                                            DATED: _________________________
20
21
22
23
24
25
26
27
28



                                                  Page 2 of 2
